COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Michael W. Gioffredi v. The Retreat at Riverstone

Appellate case number:    01-21-00627-CV

Trial court case number: 21-CCV-068826

Trial court:              County Court at Law No. 1 of Fort Bend County

       On January 27, 2022, Appellant Michael W. Gioffredi filed a “Request for Time
Extension for Clerk Record.” In support of his motion, Appellant asserts he cannot “properly
designate” the clerk’s record until after the reporter’s record is filed.
        Appellant’s motion is denied. Appellant, however, may designate and pay for a
supplemental clerk’s record, if necessary, after the reporter’s record is filed. See TEX. R. APP. P.
34.5(c).
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: February 3, 2022